 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
10   BRIAN WHITAKER,                                   ) Case No.: 3:19-CV-06543-WHO
                                                       )
11                  Plaintiff,                         ) ORDER
         v.                                            )
12                                                     )
     SHARRATT ENDEAVORS, INC., a Delaware              )
13   Corporation; and Does 1-10,                       )
                                                       )
14                Defendants.                          )
                                                       )
15                                                     )
                                                       )
16
17
                                                  ORDER
18
19            Plaintiff Whitaker has notified the court that this case has been settled. Dkt. No. 9.

20   Accordingly, it is dismissed with prejudice. Notwithstanding the dismissal, either party may

21   return the case to the active calendar if he or it files a notice within 90 days of this Order that

22   the case is not finally resolved.
23
24   IT IS SO ORDERED.
25
26   Dated: December 2, 2019                    _____________________________________
                                                HONORABLE WILLIAM H. ORRICK
27
                                                United States District Judge
28


     Notice of Settlement                        -1-                         3:19-CV-06543-WHO
